 In the Matter ofBELL AND,HowELL,COMP AWIandOPTICAL&- INSTRU-MENTWORKERSORGANIZING COMMITTEE.C.I.O.Case No. 13-R-2946.-Decided October 15, 1945Fyffe d Clarke, by Mr. Albert Smith;andMessrs. Knute Petersen,andM. C. Keene,of Chicago, Ill., for the Company.Messrs.W. J. Widmem, Thomas E. Andert, Gabel F. Cralvens,Walter H. Harris, Burt J. Mason, Ca.simer Kaminski, Roger Koske,andMarvin Bartek,of Chicago, Ill., for the Instrument Workers.Mr. Sam KushnerandMiss Florence L. Atkinson,of Chicago, Ill.,for the Electrical Workers.Mrs. Augusta Spaulding,of counsel to the Board.DECISION-ANDORDER*STATEMENT OF THECASEUpon a petition duly filed by Optical & Instrument Workers Or-ganizing Committee, C. I. 0., herein called the Instrument Workers,alleging that a question affecting commerce had arisen concerningthe representation of employees of Bell and Howell Company, Chi-cago, Illinois,, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Herman J. DeKoven, Trial Examiner. The hearing was heldat Chicago, Illinois, on May 29 and June 4 and 5, 1945. The Company,the Instrument Workers, and United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the Electrical Workers,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudical error and are hereby affirmed.'All parties were afforded opportunity to file briefs with the Board.1On July 2, 1945, the parties entered into a stipulation for correction of errors in thetranscript of the record made at the hearingThe stipulation is hereby made part of theofficial record in this proceeding,and the recordis hereby corrected in conformity with thestipulation.64 N. L R. B., No. 3622011 BELL AND HOWELL COMPANY221Upon the entire record in the, case, the Boardmakes thefollowing:FINDINGSOFFACTI.TILE BUSINESS OF THE COMP ANYBell and Howell Company, an Illinois corporation; is engaged inthemanufacture of photographic and fire control equipment atChicago, Illinois..The Company operates four plants in Chicago,one at 7100 McCormick Road, known herein as'the Lincolnwood plant;another at 1801 Larchmont Avenue, known herein as the Larchmontplant; another at 6618 North Western Avenue, known herein as theWestern plant; and the fourth at 4045 Rockwell Street, known hereinas the Rockwell plant.Employees at the Rockwell plant are directlyconcerned in this proceeding.For manufacturing purposes, the Company annually purchases rawmaterials valued in excess of $100,000, of which more than 50 percentis shipped to its plants in Chicago from points outside Illinois.TheCompany annually produces goods valued in excess of $200,000, ofwhich more than 25 percent is produced at the Rockwell plant and,upon completion at other plants, is shipped to points outside Illinois.The Company admits that in the operations of its plants, includ-ing the Rockwell plant, it is engaged. in commerce within the .meaningof the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDOptical'& Instrulneet Workers Organizing Committee and UnitedElectrical, Radio & Machine Workers of America are labor organiza-tions affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.IZ[.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn March 12, 1945, the Instrument Workers by letter informed theCompany that it claimed to represent a majority, of the ,employeesworking'"at the ' Rockwell plant, and ' requested a conference for thediscussion of discharges of certain employees from that plant.OnMarch 19, the Instrument Workers informed the Company that ithad filed the petition herein.At the hearing the Company took theposition that it would not recognize the petitioner as bargaining repre-sentative of employees at the Rockwell plant without the certificationof the Board.The Instrument Workers and the Electrical Workers contend thatemployees at the Company's Rockwell plant constitute a unit appro-priate for bargaining purposes .apart from other employees of theCompany. The Company takes no position with respect to the scope 222 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the unit appropriate for its employees, but questions whether aunit limited to employees of the Rockwell plant would be workable in,practice and consistent with the unit findings of the Board in likesituations.2The Company, as noted in Section I, above, presently operates 4plants, called herein for convenience the Rockwell plant, the.Lincoln--wood plant, the Larchmont plant, and. the Western plant, all locatedin the Chicago metropolitanareaand within a radius of 5 miles. Em-ployees at these plants, in the order named, number approximately 461,576, 353, and 83.All 4 plants perform one or more of the operationsrequired- for the production of photographic and fire control equip `nient, the products manufactured by the Company. The same opera-tions are performed at several plants.There are no inter-plant bill-ings or plant cost records.The 4 plants are operatedas a singlebusiness and there is a_ high degree of functional integration amongthem.-Parts for the completed products are manufactured or processed,inspected, and assembled into completed, or partially completed, unitsat all plants., Some parts manufactured at one plant are also manu-factured at another plant.Parts manufactured at Rockwell, which isthe plant covered by the petition'in this proceeding, are enameled litRockwell, Larchmont, and Lincolnwood, and are inspected and assem-bled into completed or partly completed units, not only at the Rock-well, but also at other plants.At Rockwell are enameled parts manu-factured at other plants., Completed units are assembled at all plantsbut Western.Parts manufactured at all plant Bare inspected at Rock-well.Parts partially processed at one of the other plants may cometo Rockwell for further,processing. ' At Rockwell tools, which are usedin-all plants, are designed and made.Tool makers employed at'Rock-well are sent to other plants for brief periods to correct defects iii toolsmade by them at Rockwell. '-Employees at Rockwell are engaged inheat treatment of tools and parts manufactured at all plants.AtRockwell are prepared master 'process records which indicate theparts manufactured at Rockwell,:Larchmont, and Western.At Rock-well are stored tools, dies, and fixtures to be - used on all machineoperations at all plants.At the Larchmont plant, parts manufactured20n April 23, 1943, pursuant to a petition filed by the Electrical Workers in a priorrepresentation proceeding,the Board found, in substantial agreement with the parties,that employees in, the Company's, Rockwell,plant constituted au appropriate bargainingunitAt that time the Company operated the Rockwell and Larchmont plants only.Shortly before the ordered election,the ElectricalWorkerswithdrew -it's petition andneither certification-of representatives nor c^ilective,bargaining resulted among the Com-pany's employees at' the' Rockwell plant' 'Since,the'Board'ssdecision in the prior, proceedingthe Company bas greatly extended its operations,.and we find that the previous decision'has little bearing upon the issues presently presented*to the Board.Matter of-Bell andHowell Company,49N. L. 'R B 42.--I BELL AND HOWELL COMPANY223at all plants are assembled, and completed units assembled at 'all plaintsare finally inspected.Parts and materials used in all plants are storedat Larchmont.At Lincolnwood are assembled parts produced at allplants.Machine operations of the same kind are carried on at Lincoln,Larchmont, and Rockwell. Some optics, manufactured only at Lin-'colnwood are assembled at Larchmont.At Lincolnwood, new designs,for photographic equipment are developed for manufacture at otherplants.At Western, amplifiers used in sound projectors are assem=bled, some parts' of which are manufactured at all' plants. Sound pro'-jectors, parts of which are manufactured at the other three plants, arefinally assembled at Western.At Western are stored 'raw materialsgrid parts to be used at other plants.The works manager, with an office at Lincolnwood, has generalcharge of all plants.Responsible to the works manager is a'generalsuperintendent at ' each plant who directly supervises foremen at,his plant.While the general superintendent has authority to hire anddischarge ' production employees; the hire and discharge of foremenmust be cleared with the works manager.Wage increases' for em-ployees'at airy plant require the approval'of the main office at Lincoln-wood.A central' production control . departient at Lincolnwood governs production and plans, and schedules the work for all plants.Acentral time standards department and a wage department for allplants are located at Lincolnwood, and erployees of these departmentsstationed at the various plaints report to the works manager. i . plantsengineer, whose central office is at Lincolnwood and who reports tothe works manager, is in charge of maintenance employees at allplants.The maintenance department foreman atLarchnnont hasimmediate supervisory authority over maintenance employees at Rock-well hnd - Larchmont.-Maintenance employees transfer from oneplant to another where the work load may 'be`heaviest.Also` underthe supervision`of th'e'-works manager is a single production engineer-ing division, covering tool designing, detail engineering, and drafting'departments for all plants.The central offices are at Lincolnwoodpartment inaiiitains a- central office at Rockwell ivith branches atthe other plants.The' drafting de'partment's central office ' is atLincolnwood' with blueprint stations ht other plaints.The methodsdepartment' located 'at Rockwell is headed by a' director, whoTheplant-protection department 'for all plants is located at Lincolnwood,and the personnel of that departmentare interchanged among the sev-eral plants;'- The Company's personnel office at Lincolnwood is headedby a personnel director; to whom report two assistants one' located atLarchmont,-who is in charge of personnel at Larchmont and Rockwell, 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDand thelocated at Lincolnwood, who,is in charge of personnel atLincolnwood and Western.The single industrial relations depart-ment located at Lincolnwood determines the industrial relations policyfor all plants.The recreation department located at Lincolnwoodcontrols recreational activities of employees at all plants.The* singletraining department which indoctrinates new employees for all plantsis located at Lincolnwood.The Company has a single purchasing de-partment located at Larchmont and a single sales department locatedat Lincolnwood, with a small branch at,Larchmont,' for all plants.The single pay-roll department located at Lincolnwood serves allplants, and compiles from pay-roll records prepared by a pay-rollclerk stationed in each plant a single factory pay roll covering the pro-duction and maintenance employees at all plants. Dleetings of theforemen from all plants are conducted-at Lincolnwood.Apprenticeshired by the Companyspend a portion,of their training period ateach of the four plants.-Through its central office, the Company directs the flow of work tobe performed at one or the other of its plants.Although the abilityof the Company to divert work from one plant to another to someextent obviates the transfer of employees from one plant to another,there is a substantial amount of interchange of personnel among thefour plants.From June 1944 through May 1945, out of approximately1473'production and maintenance employees at all plants, there wereapproximately 628 transfers of employees ,for periods exceeding 30days among the several plants.The record does not disclose howmany transfers are effected for less than 30 days' duration.Upontransfer from one plant to another, an employee carries with him_fulIseniority rights respecting vacation, bonus, and other matters.Em-ployees with similar skills are employed at all plants.The rates forsimilar job classifications, wage differentials for employees working ondifferent shifts, job ev'aluations, and merit ratings are the same for allplants.Vacation rights and other rights and.privileges are enjoyed byall employees.The Instrument Workers has presently confined its organizationalis presently actively-engaged ii ' i organizing employees in ;the- Larch-mont plant.So far as the record discloses, neither of these labororganizations has presently extended its organization to the Westernor Lincolnwood plants.There is nothing in the record to indicatethat organization among the Company's employees in a .clearly appro-j)iiate unit upon a company-wide basis is not entirely feasible. In.'iew of the close integration of work among the Company's plantsand the common interests among its employees, we believe that a unit BELL AND HOWELL COMPANY225limited to employees in the Rockwell plant is not an appropriatebargaining unit.3Since a bargaining unit limited to employees at the Rockwell plantis,not an appropriate bargaining unit, we find that no question hasarisen concerning the representation of employees of the Company.ORDEROn the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Bell and Howell Com-pany, Chicago, Illinois, filed by, Optical & Instrument Workers Organ-izing Committee,-C. I. 0., be and it hereby is, dismissed.3Matter of Oneida, Ltd.49 N L. R B 1178;bfatter of Triangle Publications, Inc.,40 N. L R. B. 1330.(74 41 7--4t-yo] 04--I6